Exhibit JCPENNEY REPORTS JANUARY SALES Company Provides Fourth Quarter Earnings Expectations and Initial 2009 Operating Outlook Ends Fiscal 2008 with Over $2.3 Billion of Cash Management to Hold Live Conference Call and Webcast at 11 a.m. ET Today PLANO, Texas, Feb. 5, 2009 J. C. Penney Company, Inc. (NYSE:JCP) today announced January sales results, and provided fourth quarter earnings expectations and an initial outlook for its 2009 operating performance. Operating performance during the fourth quarter was impacted by the extremely promotional environment during the holiday selling season and weaker than expected sales in the January period.Nevertheless, the Company was able to manage inventory flow and operating expenses to keep anticipated earnings within the range of its original expectations.Management expects earnings for the fourth quarter to be in a range of $0.90 to $0.93 per share, which is within its previous guidance range of $0.90 to $1.05 per share. The Company finished fiscal 2008 with over $2.3 billion of cash on its balance sheet.The year-end cash position reflects a positive contribution generated by cash flow from operating activities less capital expenditures and dividends during 2008. Comparable store sales decreased 16.4 percent for the four-week period ended Jan. 31, 2009, compared with the Company’s guidance for sales to decrease low-double digits.In last year’s January period, comparable store sales were flat.Total Company sales in January decreased 15.5 percent.For the fourth quarter, comparable store sales decreased 10.8 percent and were within original guidance for sales to decrease in the range of 9.0 to 11.0 percent. Preliminary January Sales Summary ($ in millions) Total Company Sales % Increase/(Decrease) for period ended Total Sales Comp Stores Jan. 31, Feb. 2, 2009 2008 2008 2007 2008 2007 4 Weeks $983 $1,163 (15.5) 2.0 (16.4) 0.0 13 Weeks $5,759 $6,390 (9.8) (0.3) (10.8) (2.3) 52 Weeks $18,486 $19,860 (6.9) 1.1 (8.5) 0.0 During the month, women’s apparel and family shoes were the best performing divisions, while fine jewelry experienced the weakest results.Geographically, the northwest region was the strongest and the central region was the weakest performing region in January. “We are successfully addressing the impact of difficult operating conditions by continuing to execute our Bridge Plan, under which we are tightly controlling all aspects of our business, while offering customers newness and excitement in our merchandise assortments,” said Myron E. (Mike) Ullman, III, chairman and chief executive officer.“Our strong financial position allows us to focus our efforts on appropriately managing inventory levels, operating expenses and capital expenditures without the need for substantial changes to our business model.This flexibility keeps us in a strong competitive position relative to our mall-based competitors and gives us the ability to navigate the challenges of this economic downturn.” 2009 Operating Performance Outlook For 2009, the Company anticipates weak consumer spending and negative sales trends to continue and is planning for a full-year comparable store sales decline of approximately 10 percent.Total sales are expected to decrease high-single digits.On a year-over-year basis, comparable store inventory levels for year-end 2008 decreased low-double digits.In addition, future inventory receipts for 2009 are also being planned at a low-double digit decrease.With better alignment of inventory, the
